Scott, J. (concurring).
I- am unable to find any evidence of negligence on the part of the defendant. The negligence alleged is that “the conductor in charge of said car failed to give the plaintiff a reasonable opportunity to alight from the same”. The conductor can scarcely be charged with negligence in this regard, unless he had notice that a passenger intended to alight, or the stoppage was under such circumstances that he should have anticipated that a passenger might attempt to alight. Grabenstein v. Metropolitan St. R. Co., 84 N. Y. Supp. 261. There is no contention in this case that the conductor had any actual notice thal ■plaintiff proposed to alight from the car. If the car did actually stop, and the stoppage was under such circumstances that the conductor or motorman should have anticipated that a passenger might attempt to alight, the burden was on the plaintiff to show that such circumstance existed. This she failed to do. For all that appeared, the stoppage may have been merely a momentary check resulting from some exigency of the traffic. I am also of the opinion that the evidence largely preponderated in favor of defendant’s contention that the car had not, in fact, come to a stop when plaintiff undertook to alight.
I agree that the judgment and order should be reversed.
Judgment reversed and new trial ordered, with costs to appellant to abide event.